DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 October 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In the response filed 11 October 2021, Applicant argues the amendment to independent claim 21, which recites “such that, upon positioning the wire and the plurality of magnets are on a same side of the at least one of the adjacent body tissues” 
However, this argument ignores the primary reference, Takahashi’508, which teaches a single wire (10a) positioned within the catheter (52) on one side of tissue (Wd) before the tissue layers are penetrated to deliver the wire. After delivery, the single wire 10a extends between the tissue layers (Wd and Wc) so a portion of the wire is on each side of the tissue (Wd and Wc). In the rejection, Mouw’821 is merely relied upon to teach providing Takahashi’508’s wire with magnets. After Mouw’s magnets are placed on Takahashi’508’s wire, the wire will still be positioned and delivered in the same way as disclosed by Takahashi: the entire wire is on one side of the tissue (Wd) before it is passed through both layers of tissue (Wd and Wc), as in Figure 9, to deliver a portion of the wire to each hollow portion. 
The rejection is maintained and updated to address the newly recited limitations below. 

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23, 25-28, 30, 31, 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Patent Application 2010/0010508) in view of Mouw (US Patent 8,118,821) in view of Beisel et al. (US Patent Application 2016/0262761). 

The anastomosis device includes a wire (10a) with a first state in a substantially linear form (see Figure 1) and a second state in a coiled form (see Figures 2, 3, 10, 11) having a first loop and a second loop (11 and 12, respectively). 
Takahashi’508’s device (10a) is configured for positioning via catheter (50) within a body cavity proximate at least one of the body tissues (Figure 10). When device (10a) transforms from the first (straight) state into the second, coiled state, tissue between the two adjacent body tissues is caught by the first and second loops (11 and 12) is compressed and results in an anastomosis (paragraph [0077] and Figure 11). 
	Takahashi’508 fails to disclose a plurality of magnets positioned over the wire. 
	Like Takahashi’508, Mouw’821 teaches a device for compression anastomosis (column 1, lines 14-16). Mouw'821 teaches a loop (40) which includes a wire (42) that moves between a delivery configuration in a first state (Figures 4, 6) and a deployed configuration in a second state (Figures 3, 5). The wire passes through the lumen of a plurality of magnets (44) positioned over the wire. The magnets on the loop (40) are configured to not attract to each other (Figure 14) while the magnets are configured to be attracted to magnets in a second adjacent loop (40) which also comprises a wire (42) and a plurality of magnets (44) (column 6, lines 49 to column 7, line 30). Mouw'821 teaches the magnets aid in attracting the loops together in order to sandwich the tissue (14, 16) therebetween and cause necrosis of the tissue an anastomosis (column 6, lines 65-67). In light of this teaching, it would have been obvious to one of ordinary skill in the 
Mouw’821 teaches it would be obvious to one of ordinary skill in the art to modify the size of the magnets (column 5, lines 20-25). However, Mouw’821 does not disclose the specific pull force of the magnets. 
As in Takahashi’508 and Mouw’821, Beisel’761 teaches a anastomosis device in which two rings are placed near each other in order compress the adjacent tissue layers to perform an anastomosis (paragraph [0002]). As in Mouw’821, Beisel’761 compression force is created using magnets (paragraph [0002]). 
Beisel’761 teaches it is advantageous to allow a surgeon to adjust how much pull force is applied between the magnets in order to create a balance between the likelihood of the system to spontaneously and prematurely move together while also providing enough force in order to compress the tissue and induce necrsosis and create an anastomosis (paragraph [0006]). Beisel’761 teaches that thicker tissue increases the distance between the adjacent magnets and therefore requires a stronger pull force when compared to thinner tissue layers (paragraph [0012]). As a result, Beisel’761 is considered to teach that the pull force of a magnet is a result effective variable. It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to  modify the pull force of the magnets for the purpose of creating a 
	Takahashi’508 states the use of shape memory materials that change shape when exposed to a temperature greater than a threshold value are known in the prior art (paragraph [0006] and the wire of Takahashi’508 can be made of a super elastic material (paragraph [0026]) which are well known to include shape memory alloys. However, Takahashi’508 fails to explicitly disclose the wire (10a) changes shape when exposed to a temperature greater than a threshold value. 
Like Takahashi’508, Mouw’821 teaches a device for compression anastomosis (column 1, lines 14-16). Mouw'821 teaches a loop (40) which includes a wire (42) that moves between a delivery configuration in a first state (Figures 4, 6) and a deployed 
In the resulting device of Takahashi’508, Mouw’821 and Beisel’761, the anastomosis device is configured for positioning via a catheter such that upon positioning, the wire and magnets are on a same side of one of the adjacent body tissues: Takahashi’508 shows the wire 10a within catheter 52 such that during positioning the wire is located on one side of the tissue. In Figure 9, the entire wire 10a must be located on one side of the tissue (Wd) prior to the catheter 52 penetrating both layers of tissue (Wd and Wc). In the resulting device of Takahashi’508 and Mouw’821, which indicates the magnets are positioned along the wire, this means that the magnets will also be positioned on the same side (Wd) of adjacent tissues (Wd and Wc). 
	Claim 22: Mouw’821 teaches spacers (”jackets”) between adjacent magnets in order to maintain the position of the magnets along the wire (column 2, lines 34-42). 

	Claim 25: Mouw’821 teaches it known to modify the size of the magnets (column 5, lines 20-25). 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
In this case, the magnets disclosed by Mouw’821 are disclosed for performing the same function as Applicant’s device and therefore, the claimed device is not considered to be patentably distinct from the prior art device due to a recitation of particular dimensions. 
	Claim 26: Mouw’821 teaches the magnets are arranged with like poles facing each other (Figure 14). It is well known in the art that like poles on magnets repel each other.  
Claim 27: Takahashi’508 discloses one end of the wire (10a) is connected to a delivery device (53). 
Claim 28: Takahashi’508 discloses the wire is a shape memory alloy (paragraphs [0006], [0026]). 

Claim 31: Mouw’821 teaches covering the magnets with a coating such as Teflon to protect the magnet from the corrosive effects of digestive acids or other body fluids (column 5, lines 7-12). 
Claim 41: The first loop and second loop of Takahashi’508 have a circular shape (Figures 2, 3). 
Claim 42: Mouw'821 shows that the adjacent magnets on the same loop are configured to repel each other (Figure 14). 
Claim 43: The Office maintains the pressure exerted by the coil of Takahashi’508 is greater than 0.3 psi because it is necessarily higher than atmospheric pressure to result in the anastomosis taught by Takahashi'508. 
Claims 24 and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi’508 in view of Mouw’821 in view of Beisel’761, as applied to claim 21, further in view of  Houghton et al. (US Patent Application 2015/0313595). 
Takahashi’508, as modified, teaches the limitations of claims 24 and 33-40 but fails to disclose the particular dimensions of the anastomosis device. Takahashi'508 discloses using the anastomosis instrument in various parts of the body, including two parts of the same organ (paragraph [0024]), but does not specifically discloses using the device to perform an anastomosis between a gall bladder and a duodenum, pancreatic tissue, or biliary tissue. 
Houghton’595 is directed towards an anastomosis device for connecting adjacent tissue (12, 22). Houghton’595 teaches the device can be used between the gallbladder 
Houghton’595 teaches it is known to modify the diameter of the central portion (506) of the anastomosis device depending on the deployment location (paragraph [0028]-[0029]). Specifically, Houghton’595 teaches the deployed diameter of the central portion can be between 4-30mm (paragraph [0029]. In light of this teaching, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the diameter of the loops in the device of Takahashi’508 in view of Mouw’821, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, regarding the dimensions of the wire, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to construct the wires so they have a diameter of between 0.1 to 10mm, greater than 1 mm, between 0.5mm to 1.0mm or less than 0.5 mm and a length of 1 to 250 cm because Applicant has not disclosed that these dimensions provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Takahashi’508, as modified, and 
	Regarding the maximum strain of less than 10% in the first state, as recited in claim 34, both Takahashi’508 and Mouw’821 teach the use of shape memory alloys to construct the loop (Takahashi’508 paragraph [0006] and [0026]); Mouw’821 column 4, lines 3-30). 
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to construct the wires so they have a maximum of 10% strain in the first state because Applicant has not disclosed that this strain amount provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Takahashi’508, as modified, and applicant’s invention, to perform equally well with either the dimensions taught by the prior art or the claimed diameter because both dimensions would perform the same function of creating an anastomosis opening between two adjacent tissue structures. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi’508 in view of Mouw’821 in view of Beisel’761, as applied to claim 21, further in view of  Wild (US Patent 6,607,542). 
Takahashi’508, as modified, teaches the limitations of claim 29 but fails to disclose the transition temperature is 20°C. 
	It is well known in the surgical prior art to program a device made of a shape memory allow to transition at 20°C. In particular, Wild’542 teaches a device (3) intended for deployment within the body that is constructed from a shape memory alloy. Wild’542 teaches programming the device to have a particular transition temperature and this transition temperature can be 20°C (column 5, lines 35-60) so that the patient’s body rapidly heats the device above the transition temperature and the device's shape transforms into the second, memory configuration. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Takahashi'508, so the transition temperature is 20°C, as taught by Wild’542, in order to provide the stated advantages. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi’508 in view of Mouw’821 in view of Beisel’761, as applied to claim 21, further in view of Macoviak et al. (US Patent 6,361,545). 
	Takahashi’508, as modified, teaches the limitations of claim 32 but fails to disclose exposing the anastomosis device to heat by passing electrical current through the anastomosis device to aid in the transformation from the first state to the second state. 
	Like Takahashi’508, Macoviak’545 teaches a medical device made of a shape memory alloy that is placed in the body (abstract). Macoviak’545 teaches the shape memory alloy can change into the memory configuration by being passively heated by body heat, as taught by Takahashi'508 in view of Mouw’821, or it can be self-heated by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        19 November 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771